DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggan, WO 2015/039172.  The instant claims read on the reference disclosure.  The reference discloses terphenyl compounds having anti-fibrotic effects, see the structural formula in page 2 and the corresponding species (T1) to (T70) at pages 11-14.  The reference disclosed compounds (T1) to (T70) are identical to the compounds in instant claim 2.  The reference teaches that the invention compounds are useful in the treatment of fibrotic conditions, see page 1.  Further, the reference teaches that the term ‘fibrosis’ includes but not limited to myocardial fibrosis and/or kidney fibrosis, see page 23.  Furthermore, the reference teaches that ‘the invention compounds may be .

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggan, WO 2015/039173.  The instant claims read on the reference disclosure.  The reference discloses terphenyl compounds having anti-fibrotic effects, see the structural formula in page 2 and the corresponding species (VB0004) at page 3.  The reference disclosed compound (VB0004) is identical to the first compound in instant claim 2.  The reference teaches that the invention compounds are useful in the treatment of fibrotic conditions, see page 1.  The reference teaches that ‘the compounds of the invention have anti-fibrotic activity and are effective in preventing fibrosis, slowing down the progression of established fibrosis and/or reducing the degree (reversal) of established fibrosis’, see page 6, lines 10-13.  Further, the reference teaches that the term ‘fibrosis’ includes but not limited to myocardial fibrosis and/or kidney fibrosis, see page 7.  Furthermore, the reference teaches that ‘the invention compounds may be administered to subjects at risk of developing fibrosis’ (see page 8).  The instant claims recite ‘method of therapeutically treating pulmonary fibrosis, or a related condition in a subject with pulmonary fibrosis’, wherein the compound administered is identical to the compounds disclosed in the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,630,935. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to compounds, corresponding composition and method of treatment (relevant portion depicted below for convenience):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The dependent claims 2-6 recite subgeneric embodiments and claim 7 recites species (T1) to (T70).  Further, claim 8 recites a pharmaceutical composition comprising the compound and claims 9-18 recite method of therapeutic treatment using the compounds.  Particularly, reference claim 10 recites:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As can be seen from the above, the reference claims teach ‘a method for the therapeutic treatment of fibrosis’.  
The instant claims recite ‘method of therapeutically treating pulmonary fibrosis, or a related condition in a subject with pulmonary fibrosis’ and the compounds recited in instant claims are identical or analogous to the reference claimed compounds.  One of ordinary skill on the art in possession of reference claimed compounds and the corresponding method of therapeutic treatment of fibrosis administering the compound recited in reference claims, would have been motivated to select any of the compounds from the reference claims and/or the 

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,458,093. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to compounds, corresponding composition and method of treatment (relevant portion depicted below for convenience):

    PNG
    media_image4.png
    239
    268
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    225
    275
    media_image5.png
    Greyscale

Further, claim 3 recites a pharmaceutical composition comprising the compound and claims 4-16 recite method of therapeutic treatment using the compounds.  Particularly, reference claims 5 and 6 recite:

    PNG
    media_image6.png
    52
    276
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    51
    275
    media_image7.png
    Greyscale

As can be seen from the above, the reference claims teach ‘a method for the prophylactic and therapeutic treatment of fibrosis’.  


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,035,775. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to compounds, corresponding composition and method of treatment (relevant portion depicted below for convenience):

    PNG
    media_image8.png
    321
    265
    media_image8.png
    Greyscale
	
    PNG
    media_image9.png
    62
    276
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    37
    278
    media_image10.png
    Greyscale

As can be seen from the above, the reference claims teach ‘a method for the therapeutic treatment of fibrosis’.
The instant claims recite ‘method of therapeutically treating pulmonary fibrosis, or a related condition in a subject with pulmonary fibrosis’ and the compounds recited in instant claims are identical or analogous to the reference claimed compounds.  One of ordinary skill on the art in possession of reference claimed compounds and the corresponding method of therapeutic treatment of fibrosis administering the compound recited in reference claims, would have been motivated to select any of the compounds from the reference claims and/or the structural analogs thereof and administer the compounds in a method of treating pulmonary fibrosis or a related condition, with the reasonable expectation that such structurally analogous compounds would be useful as pharmaceutical therapeutic agents for treating fibrosis or related conditions.  Additionally, one of ordinary skill in the art would have been motivated to select any of the compounds from reference claims, including compound (A79), with the reasonable expectation of obtaining useful pharmaceutical therapeutic agents consistent with the reference teachings.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 10, 2022